Citation Nr: 0830501	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  98-13 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for residuals 
of gunshot wound with chip fracture of the left lower tibia, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967, including combat service in the Republic of Vietnam.  
His decorations include the Purple Heart Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 1998 
and July 1998 by the Boston, Massachusetts Department of 
Veterans Affairs (VA) Regional Office (RO).

In a July 1967 rating decision, the RO granted service 
connection for residuals of gunshot wound with chip fracture 
of the left lower tibia and assigned a 10 percent rating, 
effective March 25, 1967.  This rating decision was not 
appealed.

The veteran filed the present increased rating claim in 
November 1997.  In its May 1998 rating decision, the RO 
granted an increased rating for residuals of gunshot wound 
with chip fracture of the left lower tibia and assigned a 20 
percent rating, effective November 24, 1997.  In its July 
1998 rating decision, the RO continued the 20 percent rating 
for that disability.  The veteran has perfected his appeal 
with regard to the disability rating assigned.

The veteran was afforded an informal conference with a 
Decision Review Officer in July 1999.  A copy of that report 
is associated with the claims file.

In February 1999 and September 2003, the Board remanded this 
case to the RO for further development.

In a May 2005 decision, the Board denied entitlement to an 
increased disability rating in excess of 20 percent for 
residuals of gunshot wound with chip fracture of the left 
lower tibia.

In January 2006, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion to remand this 
appeal to the Board.

In April 2006, pursuant to the Court's joint motion to 
remand, the Board once again remanded this appeal to the RO 
for further development.

Additionally, in an unrelated April 2007 decision, the Board 
referred the issues of entitlement to service connection for 
renal dysfunction and entitlement to service connection for 
hypertension to the RO for appropriate action.  However, it 
does not appear that such referral has taken place.  
Therefore, both of these additional claims are now once again 
referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.  Residuals of gunshot wound with chip fracture of the left 
lower tibia are manifested by the following symptoms with 
regard to the veteran's left ankle: chronic pain, limitation 
of range of motion, instability, stiffness, weakness, 
antalgic gait, and two superficial, stable, non-tender scars; 
no ankylosis of the left ankle is present.

2.  The veteran's gunshot wound residuals have only affected 
one muscle group, Muscle Group XII, and are not productive of 
more than moderately severe disability.

3.  No additional left lower extremity disabilities or left 
foot disabilities have been identified.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of gunshot wound with chip fracture of the left 
lower tibia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a (Diagnostic Code 5271), 4.73 (Diagnostic Code 
5312) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  VCAA notice errors (either in 
timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

In the present appeal, the veteran was provided notice of the 
VCAA in February 2004, October 2004, October 2006, and 
December 2006, after the adjudication of his increased rating 
claim in the May 1998 and July 1998 rating decisions at 
issue.  However, the Board finds that any defect with respect 
to the timing of the VCAA notice letters constituted harmless 
error in this case.  All four VCAA letters summarized the 
evidence needed to substantiate the veteran's claim and VA's 
duty to assist.  They also specified the evidence that the 
veteran was expected to provide, including the information 
needed to obtain both his private and VA medical treatment 
records.  In this way, the VCAA letters clearly satisfied the 
three "elements" of the notice requirement.  The veteran was 
given every opportunity to submit evidence and argument in 
support of his increased rating claim, and to respond to the 
VCAA notices.  In July 1999, February 2005, and February 
2007, a Supplemental Statement of the Case subsequently 
readjudicated the appeal, thereby rendering any pre-
adjudicatory notice errors to be non-prejudicial.  All of 
these factors combine to demonstrate that a reasonable person 
could have been expected to understand what was needed to 
substantiate the claim.  Therefore, the Board has determined 
that there is no prejudice to the veteran in proceeding to 
consider his claim on the merits at this time.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
October 2006, December 2006, and February 2007, pertaining to 
the downstream disability rating and effective date elements 
of his claim.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the veteran received adequate Vazquez-
Flores notice in October 2006 and December 2006.  
Specifically, these notice letters informed the veteran that, 
in order to support his claim for an increased rating for 
residuals of gunshot wound with chip fracture of the left 
lower tibia, the evidence must show that such disability has 
gotten worse, and the letter specified examples of evidence 
that the veteran should submit to show such worsening, 
including statements from employers regarding how his 
disability affects his ability to work, and statements from 
people who have witnessed how his disability symptoms affect 
him (presumably in daily life).  (Emphasis added).  The 
October 2006 and December 2006 letters also explained the 
assignment of disability ratings based upon the diagnostic 
codes found in 38 C.F.R., Part 4.  Finally, both letters 
provided numerous examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  (The Board notes that the second "element" of 
the Vazquez-Flores notice requirement does not apply in this 
case, because the criteria for a higher rating under the 
diagnostic codes which the veteran's disability may be rated 
can indeed be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of that 
disability and the effect of that worsening on his employment 
and daily life.)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records, VA 
examination reports, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993).

Analysis

The veteran's residuals of gunshot wound with chip fracture 
of the left lower tibia have been rated as 20 percent 
disabling as of November 24, 1997 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under Diagnostic Code 5271, a maximum 
evaluation of 20 percent is assigned for marked limitation of 
motion of the ankle.

A July 1997 VA treatment record noted the veteran's 
complaints of left ankle pain.

At a December 1997 VA examination, the veteran complained of 
chronic, intermittent left ankle pain.  The examiner noted 
the veteran's history of being struck with small arms fire in 
1965 while serving in Vietnam and sustaining a chip fracture 
of the left lower tibia.  X-rays at the time of this in-
service injury revealed a round, punched-out radiolucent area 
of the anterior aspect of the distal portion of the left 
tibia.  At the time of this December 1997 examination, the 
veteran had flare-ups of his injury characterized by 
arthritic pain occurring approximately every two months, 
lasting three to five days, as well as swelling during these 
episodes of chronic ankle pain.  He was unable to work during 
such flare-ups.  Upon physical examination of his left ankle, 
the veteran had a well-healed two-centimeter skin scar, four 
centimeters above the lateral malleolus.  There was also a 
two-centimeter skin scar between the two main extensor 
tendons.  Both were supple, without skin retraction, and were 
not bound down to the underlying soft tissue structures, and 
were non-tender to palpation.  Dorsiflexion of the left ankle 
measured 10 degrees; plantar flexion measured 40 degrees; 
inversion was 10 degrees; and eversion was 10 degrees.  It 
was noted that all movements were mildly uncomfortable.  The 
subtalar joint was supple and there was no inversion or 
eversion, with no soft tissue swelling.  The veteran was 
diagnosed with status post chip fracture to the left lower 
tibia from gunshot injury, with limited range of motion.  
Accompanying x-rays in December 1997 revealed no degenerative 
joint disease, but there was incidental calcification at the 
insertion of the Achilles tendon into the calcaneus.

A July 1998 VA treatment record revealed complaints of pain 
in the left ankle.  Objectively, the veteran had minimal 
tenderness over his left ankle.

At an April 1999 QTC examination,  it was noted that the 
veteran had developed pain in his left ankle about ten years 
after the in-service gunshot injury occurred.  The veteran 
stated that he always had soreness, but had developed 
stiffness and difficulty bending the ankle.  Flare-ups 
occurred about once a month and lasted for two days.  The 
veteran also noted that there was swelling and inflammation 
of the ankle.  Symptoms were relieved by ice, heat, rest, and 
Ibuprofen.  He had previously received injections, the 
effects of which lasted for a few months after each 
injection.  When the flare-ups occurred, the veteran reported 
that he was unable to work because of difficulty in walking.  
He was able to carry out most activities, except for 
gardening.  It was noted that the veteran had been working 
for a cable and wire contractor for 18 years.  At this 
examination, the veteran did not use any assistive devices.  
His gait was normal and there were no abnormalities of the 
feet.  He did not have any limited function of standing and 
walking.  Upon examination of the left ankle, there was a 
scar two centimeters long over the lateral malleolus and a 
scar two centimeters long over the lower tibia.  The scars 
did not have any effect on nearby joints.  There was 
tenderness of the ankle joint, but no keloid formation.  
There did not appear to be any tendon, bone, joint, or nerve 
damage.  There was no evidence of muscle herniation.  
Dorsiflexion of the left ankle measured 10 degrees; plantar 
flexion measured 40 degrees; and inversion was 10 degrees.  
There were no signs of any inflammation or deformity of the 
bone.  There was no evidence of osteomyelitis or 
constitutional signs of bone disease or arthritis.  The 
examiner noted that x-rays of the left ankle taken in March 
1999 revealed no evidence of fracture, subluxation, or any 
radiopaque foreign bodies.  The veteran was diagnosed with 
residuals of gunshot wound with fracture of left lower ankle.

In a January 2002 VA treatment record, it was noted that the 
veteran had a spur in his left ankle with surgery planned, 
but that he was having second thoughts about such surgery as 
his left ankle "is doing well now."

In VA treatment records dated in February 2002 and January 
2003, it was noted that the veteran had full range of motion 
in his ankles.  Also in the January 2003 VA treatment record, 
the veteran complained of intermittent swelling of the left 
ankle status-post trauma from many years ago, which was well-
controlled by Ibuprofen.

In a January 2004 VA treatment record, the veteran was noted 
to have no soft tissue swelling of the left ankle.  The wound 
site was above the ankle joint and the veteran had decreased 
internal and external rotation of the ankle.  There was no 
pain on movement.  It was also noted that the veteran's feet 
had high arches.  His feet were examined for the presence of 
dorsalis pedis and tibial pulses as well as examined by 
monfilament of sensation.  Both examinations were normal.

In a June 2004 VA treatment record, the veteran was noted to 
have aching, throbbing pain in his left ankle, increased by 
working and decreased by medications.  It was also noted that 
he had high arches and an old ankle injury with now increased 
foot pain.

In a July 2004 VA treatment record, it was noted that the 
veteran had full range of motion in his ankles.

At a November 2004 VA examination, the VA examiner reviewed 
the veteran's history of in-service injury.  It was noted 
that, most recently, the veteran had been to a massage 
therapist who applied hot stones and massaged the left ankle.  
At the time of this examination, the veteran reported that 
his left ankle was fairly good for a week or two at a time 
and during those good times, the local pain was in the 2/10 
range.  It was noted that the veteran had flare-ups, usually 
without specific antecedent activities, except that he did 
note that the weather seemed to be affecting his ankle more 
and more.  Flare-ups could last from one to two days, but if 
the flare-up was severe, it would last for one to two weeks.  
During flare-ups, the pain was in the 7/10 range and the 
veteran stated that he was unable to work.  It was noted that 
the veteran was self-employed as a cable puller.  
Objectively, the veteran's gait and station were essentially 
within normal limits.  Regarding the left ankle, there was an 
anteromedial entry wound approximately five centimeters above 
the ankle joint that measured 3.3 centimeters by 1.2 
centimeters.  He had an exit wound, which was anterolateral, 
and measured 1.2 centimeters by 0.3 centimeters.  Both scars 
were well-healed and essentially non-tender.  With his knee 
in maximum extension, dorsiflexion of the left ankle measured 
5 degrees and plantar flexion measured 20 degrees.  With his 
knee flexed, dorsiflexion of the left ankle measured 10 
degrees and plantar flexion measured 20 degrees.  These 
ranges of motion were the same upon active and passive 
motions and none caused pain.  The left forefoot and toes 
were noted to be entirely within normal limits.  Muscles were 
intact to hand tests, sensory was intact to light touch, and 
vasculature was intact to palpable dorsalis pedis and +/- 
posterior tibial pulses.  Accompanying x-rays of the left 
ankle and left foot, when compared to X-rays dated in January 
2001, revealed no significant or minor abnormality.  There 
was mild joint space narrowing noted on the left ankle X-rays 
and narrowing of the first metatarsal joint of the great toe 
and the tarsometatarsal joints on the left foot X-rays.  
Spurs were also noted as well as mild soft tissue swelling 
over the lateral and medial malleolus.  There were no acute 
fractures or dislocations.  The veteran was diagnosed with 
status-post left distal tibial gunshot wound with residual 
scars, ankle arthritis, and subtalar arthritis.

In a January 2005 VA treatment record, it was noted that, 
following left posterior heel traction spur, the veteran was 
able to walk without pain.  His left foot was noted to have a 
high arch, and he experienced no pain upon palpation around 
the plantar medial aspect of the left foot.  He had a tight 
Achilles tendon and was limited to 2 degrees of dorsiflexion 
in the left ankle with leg extension.  There were no outward 
signs of trauma or other deformity.

In an April 2006 VA treatment record, the veteran reported 
pain (4/10) in his left ankle, increased by standing and 
relieved by icing as well as getting off of his foot.

Pursuant to the Board's April 2006 remand, the veteran was 
afforded a VA examination in October 2006.  At this 
examination, the veteran's claims file was reviewed.  It was 
noted that the veteran needed a cane for walking on an 
intermittent but frequent basis and that he was unable to 
walk for more than a few yards.  The veteran's gait was 
described as antalgic and he walked with a limp.  Pertaining 
to the veteran's left ankle, he reported experiencing chronic 
pain as well as instability, stiffness, and weakness.  Upon 
examination, no deformity, effusion, inflammation, or flare-
ups of joint disease were present; in addition, there were no 
episodes of dislocation, subluxation, or locking in the left 
ankle joint.  Dorsiflexion of the veteran's left ankle ranged 
from 10 to 30 degrees, with no additional limitation of 
motion on repetitive use.  Crepitus was also noted in the 
left ankle.  Significantly, there was no ankylosis in the 
veteran's left ankle joint.  There were two scars on the left 
ankle area - one measuring two centimeters in diameter and 
the other measuring four centimeters long by one-half 
centimeter wide.  The scars represented simple wounds of the 
muscle, with no metallic fragments retained in the muscle 
tissue, and resulted from a through-and-through deep 
penetrating wound, without explosive effect.  The scars were 
superficial, non-tender to palpation, and with no ulceration.  
Accompanying x-rays of the veteran's left ankle showed no 
acute fracture or dislocation and no evidence of foreign 
bodies, adhesions, or scars to the bone, no visible or 
measurable atrophy in the track of the missile, and no 
induration or atrophy of any muscles.  The examiner opined 
that the gunshot wound injured the tendons of the left ankle 
used for dorsiflexion and plantar flexion.

In a January 2007 addendum to the October 2006 VA examination 
report, the VA examiner stated that only one muscle group was 
affected by the gunshot wound: Muscle Group XII, to include 
the ankle dorsiflexor tibialis anterior.  No additional left 
lower extremity disabilities or left foot disabilities were 
identified.  Range of motion of the left lower tibia was not 
affected, and there was no pain on motion, weakness, 
fatigability, incoordination, or additional functional loss 
(pain and/or weakness) during flare-ups.  The veteran's two 
scars were noted to be superficial, well-nourished, non-
tender, not painful, stable, and without ulceration, and they 
did not cause limitation of function of the affected part 
(left ankle).

As stated above, the veteran's residuals of gunshot wound 
with chip fracture of the left lower tibia have been rated as 
20 percent disabling as of November 24, 1997 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Because the 20 percent 
evaluation currently assigned is the maximum rating available 
under Diagnostic Code 5271, the Board has considered other 
potentially applicable diagnostic codes pertaining to the 
ankle, Muscle Group XII, and foot.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of 
the ankle is rated as 20 percent disabling when plantar 
flexion measures less than 30 degrees; 30 percent disabling 
when plantar flexion measures between 30 and 40 degrees or 
dorsiflexion measures between 0 and 10 degrees; and 40 
percent disabling when plantar flexion measures greater than 
40 degrees or dorsiflexion measures greater than 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity.  However, the medical evidence outlined above 
shows that the veteran's gunshot wound residuals have not 
been productive of any ankylosis of the left ankle.

Under 38 C.F.R. § 4.73, Diagnostic Code 5312 applies to 
residuals of injury to Muscle Group XII, namely the anterior 
muscles of the leg, to include tibialis anterior, extensor 
digitorum longus, extensor hallucis longus, and peroneus 
tertius.  The function of these muscles is dorsiflexion, 
extension of the toes, and stabilization of the arch.  
Diagnostic Code 5312 provides for a 20 percent evaluation for 
a moderately severe disability and a 30 percent evaluation 
for a severe disability.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55 and 4.56.  A muscle injury 
evaluation will not be combined with a peripheral nerve 
paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderately severe muscle 
disability is a through-and-through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through-and-through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

However, the medical evidence outlined above shows that the 
veteran's gunshot wound residuals have not been productive of 
more than moderately severe disability, according to the 
criteria outlined in 38 C.F.R. § 4.56(d).  As a result, a 30 
percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 
5312, is not warranted.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderately 
severe foot injury warrants a 20 percent evaluation and a 
severe foot injury warrants a 30 percent evaluation.  
However, as shown by the October 2006 VA examination (and its 
January 2007 addendum), the veteran's condition is not 
productive of any other foot injuries.

The Board has considered granting the veteran a separate 
rating for his left ankle gunshot wound scars under 38 C.F.R. 
§ 4.118, Diagnostic Code 7802, which, beginning on August 30, 
2002, assigns a 10 percent maximum rating for scars located 
anywhere but on the head, face, or neck that are superficial 
and do not cause limitation of motion and that affect an area 
or areas of 144 square inches or greater.  However, as 
evidenced by the VA examinations of record, the veteran's 
scars are not large enough to warrant such a rating.  In 
addition, his scars do not meet the criteria for a disability 
rating under any other diagnostic code pertaining to the 
skin.  See 38 C.F.R. § 4.118 (2001 & 2007).

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's 
gunshot wound residuals, based on functional loss due to 
pain, weakness, and flare-ups.  While recognizing that the 
veteran has complained of chronic left ankle pain, 
instability, stiffness, and weakness, the clinical findings 
of record do not reflect impairment that warrants a higher 
rating for his gunshot wound residuals as of November 24, 
1997.  In the January 2007 addendum to his October 2006 VA 
examination, it was noted that there was no pain on motion, 
weakness, fatigability, incoordination, or additional 
functional loss (pain and/or weakness) during flare-ups.  
After a thorough review of the veteran's claims file, the 
Board concludes that the 20 percent rating assigned 
adequately compensates the veteran for his gunshot wound 
residuals, noting that the 20 percent rating is 
representative of marked limitation of motion of the ankle.  
See Deluca, supra.; see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Therefore, the Board holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7 
(2007).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's residuals of gunshot wound with chip 
fracture of the left lower tibia present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization due to the veteran's gunshot wound residuals 
as of November 24, 1997.  In addition, although it was noted 
at his VA examinations in December1997, April 1999, and 
November 2004  that the veteran was unable to work when he 
experienced a flare-up of left ankle pain, such interruption 
can be said to constitute an "inability to keep up with work 
requirements" and therefore is categorized as a moderately 
severe muscle injury, accounted for by the 20 percent 
schedular criteria of Diagnostic Code 5312.  See 38 C.F.R. §§ 
4.56(d)(3), 4.73, Diagnostic Code 5312.  Therefore, the Board 
does not characterize such an interruption as "marked 
interference" with employment; instead, the Board 
characterizes such interruption as a type of interference 
that is already contemplated by the assigned schedular 
evaluation of 20 percent.  As a result, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 20 percent at any time 
since the date of claim on November 24, 1997.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
veteran's disability has been no more than 20 percent 
disabling since that date, so his rating cannot be "staged" 
because this represents his greatest level of functional 
impairment attributable to this condition since that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 20 
percent for residuals of gunshot wound with chip fracture of 
the left lower tibia is not warranted at any time since the 
date of claim on November 24, 1997.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for residuals 
of gunshot wound with chip fracture of the left lower tibia, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


